Name: Commission Regulation (EC) No 2305/1999 of 29 October 1999 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  marketing;  distributive trades
 Date Published: nan

 EN Official Journal of the European Communities30. 10. 1999 L 280/25 COMMISSION REGULATION (EC) No 2305/1999 of 29 October 1999 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed- milk powder sold under Regulation (EEC) No 3398/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 7(5) thereof, Whereas: (1) Commission Regulation (EEC) No 3536/91 (3), as last amended by Regulation (EC) No 2101/1999 (4), limited the quantity of skimmed-milk powder released for sale to that taken into storage before 1 October 1996; (2) in view of the quantity still available and the market situation, that date should be amended to 1 June 1997; (3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EEC) No 3536/91, 1 October 1996 is hereby replaced by 1 June 1997. Article 2 This Regulation shall enter into force on 30 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 13. (2) OJ L 206, 16.8.1996, p. 21. (3) OJ L 335, 6.12.1991, p. 8. (4) OJ L 257, 2.10.1999, p. 9.